Title: [Diary entry: 1 November 1786]
From: Washington, George
To: 

Wednesday 1st. Mercury at 38 in the Morning—41 at Noon and 41 at Night. Cloudy all the forenoon, with a light sprinkle of rain—Wind at No. West, & afternoon clear. Rid to all the Plantations, & to the Ditchers. Found, in the Neck that the People had begun to take up the Irish Potatoes, and during the rain had been cleaning rye & thrashing out the Pease and yesterday, & part of this day, were setting out (the summer) Turnips for Seed—at Muddy hole Sowing rye and at Dogue run that 3 pecks of the black spelt had been sowed yesterday in the drilled Corn next the Swamp, where the turnips and cabbages had been planted at the North end. On Saturday last one plow had begun a winter fallow for Oats; adjoining the rye at the Ferry; & the other people were clearing the Bryers & Shrubs out of the way of it. The Ditchers had nearly compleated the middle ditch on

Saturday, but the rain on Monday obliged them to shift to the upper ditch. On my return found Mrs. Stuart.